— In an action to recover a commission allegedly earned by plaintiff pursuant to a sales representation contract, defendant appeals from an order of the Supreme Court, Suffolk County (Orgera, J.), dated June 24, 1982, which denied its motion for summary judgment. Order affirmed, with $50 costs and disbursements. As a matter of law, there has been no showing of duress in this case. Nevertheless the existence of other material issues of fact precludes a grant of summary judgment (Sillman v Twentieth Century-Fox Film Corp., 3 NY2d 395; Moyer v Briggs, 47 AD2d 64). Lazer, J. P., Gulotta, Brown and Boyers, JJ., concur.